Citation Nr: 1709674	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hip.

2.  Entitlement to service connection for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1967 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence had not been received to reopen service connection for arthritis.  This case was first before the Board in November 2011, where the Board, in pertinent part, reopened service connection for arthritis and remanded the issue to schedule a VA orthopedic examination.  As part of the examination, the VA examiner was to identify which joints were affected by arthritis.  

The case again came before the Board in October 2014, where the Board, in pertinent part, remanded the issue of service connection for arthritis, other than of the right elbow, to obtain any missing service treatment records, to include the Veteran's service dental records.  The record reflects that on remand VA obtained the Veteran's outstanding service dental records, and it does not appear that any other relevant service records are missing from the Veteran's file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

In October 2015, the Board divided the arthritis issue into multiple separate issues, including service connection for arthritis of the left hip.  The Board, in pertinent part, then remanded the remaining service connection issues on appeal to request any outstanding private treatment records and to schedule the Veteran for left shoulder, left hip, and bilateral knee examinations.  The record reflects that in a November 2015 letter VA provided the Veteran with the appropriate waiver and asked the Veteran to either sign the relevant waiver forms or to provide any outstanding private treatment records directly to VA.  Id.  

The Veteran received a VA hip examination in January 2016.  Unfortunately, in a subsequent May 2016 decision, the Board found the examination to be inadequate, and remanded the issues on appeal to obtain an addendum opinion.  As touched upon above, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants vacating a subsequent Board decision.  See Stegall, 11 Vet. App. at 271.  The record reflects that the requested addendum opinions were rendered in August 2016 and December 2016.  The reports reflect that the VA examiner reviewed the record and, between the two opinions, rendered an adequate opinion with supporting rationale.  As such, the Board finds the issues on appeal are ripe for adjudication.  Id.

The Veteran testified from St. Petersburg, Florida, at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the right and left hips.

2.  During service the Veteran was treated for hip strain.

3.  The Veteran did not exhibit chronic symptoms or impairment of arthritis of the right or left hips during service.

4.  The Veteran did not exhibit continuous symptoms or impairment of arthritis of the right or left hips since service separation.

5.  Arthritis of the right and left hips did not manifest to a compensable degree within one year of service separation.

6.  The currently diagnosed arthritis of the right and left hips is not related to the in-service left-hip strain and/or the performance of the Veteran's duties as a jet engine mechanic, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  Arthritis of the right hip was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  Arthritis of the left hip was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In June 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the January 2008 rating decision from which this appeal arises.  Further, the issues were readjudicated in a May 2009 Statement of the Case (SOC), and subsequently issued December 2012, June 2015, January 2016, and December 2016 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA hip examination in January 2016, and addendum opinions were subsequently obtained in August 2016 and December 2016.  The examination report and addendum opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report and addendum opinions reflect that, taken together, the VA examiners reviewed the record, conducted an in-person examination with appropriate testing, and answered all relevant questions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  The Board notes that there may be outstanding relevant private treatment records.  On numerous occasions throughout the course of this appeal VA has provided the Veteran with the appropriate release forms and asked the Veteran to either submit the signed releases or provide the outstanding private treatment records directly to the Board.  As the Board has taken appropriate steps to obtain any potentially outstanding private treatment records, the Board does not find remand to once again ask the Veteran to provide the appropriate releases and/or to submit the relevant records is warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (a veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).

There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Right and Left Hip Arthritis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that arthritis, including the currently diagnosed right and left hip arthritis, originated during active service and stems from the performance of in-service duties as a naval jet engine mechanic.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the right and left hips.  The report from the January 2016 VA hip examination reflects that X-ray imaging showed degenerative or traumatic arthritis in both the left and right hips.   

Next, the Board finds that during service the Veteran was treated for hip strain.  Service treatment records reflect that in August 1978 the Veteran sought treatment for hip pain and instability.  There was no numbness in the extremities, and X-ray testing was negative.  A potential diagnosis of muscle strain was advanced.  The cause of the injury was not noted in the records.  

The Board notes that during the course of this appeal the Veteran has not advanced any specific injury to the hips beyond the in-service muscle strain.  At the June 2011 Travel Board hearing, the Veteran did testify to experiencing generalized wear and tear on the knees during service while performing duties as a naval jet engine mechanic, to include repeatedly going up and down in the ship, navigating through tight spaces, and carrying heavy equipment, including toolboxes and engine parts; however, the Veteran did not offer any testimony regarding the hips at the hearing.  The other evidence of record, lay and medical, does not support a finding that the Veteran experienced any other injury to the hips during service, including as due to work as a naval jet engine mechanic.  As such, the Board does not find that the Veteran experienced any other injuries to the hips during service beyond the noted muscle strain in August 1978. 

After a review of the evidence, lay and medical, the Board finds that the right and left hip arthritis did not have its onset during service, was not chronic in service, and did not manifested within one year of service separation.  As noted above, an August 1978 service treatment record reflects that the Veteran was diagnosed with muscle strain in the hip area; however, multiple subsequent service examinations do not report any hip disability symptoms or diagnoses.  Additionally, no hip disability was noted in the November 1986 service separation examination.  While the Veteran did advance having symptoms of arthritis in the corresponding November 1986 report of medical history, under the medical officer notes, it was reported that the arthritis was in the right shoulder and was controlled by over the counter drugs.

Upon separating from service, in February 1987, the Veteran filed a claim for, among other disabilities, arthritis of the neck, shoulders, knees, and right arm.  There was no mention of the hips.  At a subsequent March 1987 VA medical examination, the Veteran advanced first noticing pain in the shoulders, back, knees, and right hand during service in 1981.  Again, the Veteran made no mention of any pain in the right or left hips.

The service treatment records appear to be complete, and complaints of hip disability symptoms would have been recorded had the Veteran sought treatment during service.  In fact, as discussed above, the Veteran did seek treatment for hip disability symptoms, diagnosed as muscle strain, in August 1978.  The muscle strain of the hip region subsequently resolved as the Veteran did not complain of any subsequent hip disability symptoms prior to service separation or immediately after.  As a result, the absence of any other in-service complaint, finding, or reference to treatment for hip disability symptoms after the August 1978 muscle strain injury weighs against a finding that the Veteran incurred a hip disability in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds the weight of the lay and medical evidence demonstrates that symptoms of a right and/or left hip disability have not been continuous since service separation in January 1987.  As noted above, service treatment records do not reflect any hip disability symptoms at service separation.  Further, while the Veteran advanced having arthritis symptoms in numerous joints at a March 1987 VA general medical examination, the Veteran made no mention of pain or any other symptoms in either the right or left hip.  

The Veteran received a VA hip examination in January 2016.  Per the January 2016 examination report, the Veteran advanced manifesting left hip arthritis symptoms approximately 12 to 13 years earlier (on or about 2003), and also advanced that right hip symptoms manifested approximately 10 years earlier (on or about 2006).  Further, the Board has reviewed all the relevant VA and private medical records.  There is no indication from the treatment records that the Veteran was diagnosed with right or left hip arthritis earlier than 2003, approximately 16 years post-service separation.

The approximately 16 year period between service and the onset of arthritis of the hip is one factor among other factors in this case that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors in this case weighing against continuous symptomatology since service include the lack of any hip disability noted at service separation and the Veteran's own statements (histories) at both the March 1987 VA general medical examination (no hip disability symptoms at that time) and the January 2016 VA hip examination (earliest manifestation of hip disability symptoms was 2003).

Additionally, the evidence does not show that right or left hip arthritis manifested within one year of service separation.  Specifically, the Veteran did not complain of any hip arthritis symptoms at the March 1987 VA general medical examination immediately after service separation.  Further, by the Veteran's own lay statements at the January 2016 VA hip examination, no hip arthritis symptoms manifested until approximately 2003.  

Finally, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed arthritis of the right and left hips is related to either the in-service hip strain and/or the performance of duties in-service as a jet engine mechanic.  In May 2007, VA received a letter from the Veteran's physician of several years.  Per the letter, the Veteran had a history of degenerative joint disease (DJD), which is arthritis, of the left hip.  No mention was made as to when the arthritis manifested, and there was no indication that the Veteran had arthritis/DJD in the right hip.  Further, no opinion was offered concerning whether the left hip arthritis was related to service.  

Subsequently, in a July 2011 nexus statement, the Veteran's physician opined that the Veteran's left hip arthritis was "most likely due to his work as a jet mechanic in the U.S. Navy for 20 years."  While the private physician noted reviewing the Veteran's post-service treatment records, the private physician did not review the Veteran's service treatment records, and no rationale was provided for the opinion.  Specifically, the private physician did not explain how the Veteran's work as a mechanic in service was related to the currently diagnosed arthritis of the left hip.  As such, the Board finds the July 2011 private opinion to be unsupported by a rational, so is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record"). 

The Veteran subsequently received a VA hip examination in January 2016, with addendum opinions provided in August and December 2016.  As discussed above, at the January 2016 VA examination, the Veteran advanced having left hip arthritis symptoms beginning approximately 12 to 13 years ears earlier (on or about 2003), and right hip symptoms beginning approximately 10 years earlier (on or about 2006).  Per the August and December 2016 addendum opinions, after reviewing all the evidence of record, the VA examiner opined that it was less likely than not that the bilateral hip arthritis was related to either the Veteran's in-service hip strain and/or the Veteran's duties as a naval jet engine mechanic.  In rendering the opinion, the VA examiner accurately noted the multiple-year gap between service separation and the first evidence of arthritis of the hips.  The VA examiner also discussed the fact that in-service examinations conducted in 1980, 1983, 1986, and 1987 were all silent for any hip complaints or observed abnormalities.  Further, X-rays taken in 2016 showed only mild bilateral hip arthritis, and the VA examiner indicated that the evidence was suggestive of age-related arthritis.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the currently diagnosed right and/or left hip arthritis is related to service.  No VA or private examiner has opined that the currently diagnosed right or left hip arthritis is related to the August 1978 in-service hip muscle strain.  Further, the July 2011 nexus statement opining that the currently diagnosed left hip arthritis was related to the Veteran's in-service work as a naval jet engine mechanic is without supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller, 11 Vet. App. at 348 ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record").  Accordingly, the July 2011 private nexus statement is afforded no probative value.

The Board notes that VA received multiple July 2011 private nexus statements from the Veteran's private physician for a variety of disabilities, including other arthritis issues that have previously been adjudicated.  In a December 2013 memorandum opinion concerning service-connection issues not currently on appeal, the Court held that the Board erred under Bryant v. Shinseki, 23 Vet. App. 488 (2010), in failing to advise the Veteran to submit additional records of medical history from the private physician that may have supported the July 2011 private nexus statements.  Since the issuance of the December 2013 memorandum opinion, the Veteran was provided a copy of the memorandum opinion, and thus was given notice of the relevant medical evidence to submit, and the AOJ has asked the Veteran during multiple remands to submit all outstanding private treatment records concerning the diagnosed right and left hip arthritis.  To date, the Veteran has not provided any additional private treatment records, and the Board finds that remanding yet another time in the hopes that the Veteran will submit supporting documentation from the private physician to support the opinions found in the July 2011 private nexus statements would be fruitless.  See Wood, 1 Vet. App. at 193 (a veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).

The Board finds that the more probative opinion is the opinion offered by the VA examiner in January 2016.  The January 2016 VA hip examination report reflects that the VA examiner noted the Veteran's contentions, reviewed all the relevant evidence of record, opined that it was less likely than not that the currently diagnosed right and left hip arthritis was related to service, and provided supporting rationale, including the long period of time between service separation and the manifestation of symptoms and the fact the medical evidence is suggestive of age-related arthritis.  The Board finds this opinion to be highly probative with respect to service connection for right and left hip arthritis, as it is based on objective findings as shown by the record, a thorough review of the evidence of 

record, both lay and medical, and the January 2016 VA examiner provided a rationale for the opinion given, which is consistent with the facts as found by the Board.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Although the Veteran has asserted that the bilateral hip arthritis is causally related to service, he is a lay person and, under the facts of this particular case that include no continuous hip disability symptoms since service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current bilateral hip arthritis.  The etiology of the Veteran's bilateral hip arthritis is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate hip symptoms personally experienced at any time, under the facts of this case, the Veteran is not competent to opine on whether there is a link between bilateral hip arthritis and symptoms or work performed during active service.  See Kahana, 24 Vet. App. at 438 (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).


For these reasons, the Board finds that the weight of the evidence is against direct and/or presumptive service connection for right and/or left hip arthritis under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the left hip is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


